IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 626 MAL 2014
RESONDENT                     :
                              :
                              : Petition for Allowance of Appeal from the
          v.                  : Order of the Superior Court
                              :
                              :
DARNELL RAY LEWIS, JR.,       :
                              :
               Petitioner     :


                                   ORDER


PER CURIAM

      AND NOW, this 16th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.